Exhibit 10.1

FARALLON CAPITAL MANAGEMENT, L.L.C.

One Maritime Plaza, Suite 2100

San Francisco, CA 94111

March 19, 2007

Accredited Home Lenders Holding Co.

15253 Avenue of Science

San Diego, CA 92128

 

  Re: Commitment Letter

Ladies and Gentlemen:

You have advised us that Accredited Home Lenders Holding Co., a Delaware
corporation (the “Company”), desires to establish a $200,000,000 senior secured
term loan facility (the “Term Loan Facility”) for Accredited Home Lenders, Inc.,
a California corporation (“AHLI”), and Accredited Mortgage Loan REIT Trust, a
Maryland investment trust (“AMLRT”; and together with AHLI, the “Borrowers”).
The proceeds of the Term Loan Facility would be used (i) to fund the repurchase
obligations of the Borrowers, (ii) to satisfy margin calls of certain warehouse
lenders, (iii) to fund loan originations, (iv) to pay all transaction costs,
expenses and fees in connection with the transactions contemplated hereunder and
(v) for general working capital and business purposes of the Borrowers. You have
asked Farallon Capital Management, L.L.C. (“FCM”) to act as administration agent
for the Term Loan Facility.

Based upon and subject to the terms and conditions set forth in (a) this
commitment letter (the “Commitment Letter”) and (b) the Summary Terms and
Conditions attached hereto as Appendix A (the “Summary of Terms”, and together
with the Commitment Letter, the “Commitment”), Farallon is pleased to advise you
of its commitment to have funds or managed accounts (the “Farallon Funds”, and
together with FCM, “Farallon”) provide the full amount of the Term Loan
Facility, either directly or via newly created special purpose vehicles on a
several, and not joint and several, basis. The amount of the Term Loan Facility
shall be allocated among the Farallon Funds in the amounts set forth on Annex 1
attached hereto. In addition, FCM will act as sole administrative agent and sole
collateral agent for the Term Loan Facility. You agree that no other agents or
arrangers will be appointed, and no other titles or compensation will be awarded
or paid, in connection with the Term Loan Facility unless approved by Farallon.

The Commitment does not set forth all the terms and conditions of the proposed
financing; rather, it only summarizes the major points of understanding which
will be the basis of the final loan agreement and related documentation (which
are collectively referred to herein as the “Applicable Documents”) which will be
drafted by, and will be in form and substance satisfactory to, Farallon and its
counsel. All terms used in this Commitment Letter and not otherwise defined
herein shall have the meanings ascribed to them in the Summary of Terms.

The Commitment is issued by the Farallon Funds based upon the financial and
other information regarding the Company and its subsidiaries provided to
Farallon. Accordingly, the Commitment is



--------------------------------------------------------------------------------

subject to the fulfillment to the satisfaction of Farallon of the following
conditions: (i) the preparation, execution and delivery of mutually acceptable
loan documentation, including a credit agreement and other loan documents
incorporating the terms and conditions outlined in the Summary of Terms;
(ii) satisfaction of each of the conditions set forth in the Summary of Terms;
(iii) performance of each of the covenants set forth herein; and (iv) the truth
and accuracy of each of the representations and warranties herein.

You hereby represent and covenant that (i) all information which has been or is
hereafter made available to Farallon by or on behalf of the Company or any of
its subsidiaries or their representatives in connection with the transactions
contemplated hereby (“Information”) is or, when furnished will be, complete and
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made, and (ii) the financial
projections concerning the Company and its Subsidiaries that have been or will
be made available to Farallon by or on behalf of the Company or any of its
Subsidiaries or their representatives (the “Projections”) have been and will be
prepared in good faith based upon reasonable assumptions (it being understood
that such financial projections (including any related schedules and notes) are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Company and the Borrowers and no assurance is or can be given
that any projections or other results contemplated therein will be realized).
You hereby agree to supplement the Information and the Projections from time to
time until the closing date of the Term Loan Facility so that the representation
and warranty in the preceding sentence is correct on the closing date of the
Term Loan Facility. In structuring and entering into the Term Loan Facility,
Farallon will be using and relying on the Information and the Projections
without independent verification thereof.

The Company and the Borrowers jointly and severally agree to pay or reimburse
Farallon for all reasonable out-of-pocket costs and expenses of every type and
nature (including all costs and expenses of counsel) incurred by Farallon
before, on or after the date hereof in connection with Farallon’s legal, tax and
regulatory review and documentation of (i) the transactions discussed with the
Company prior to the date hereof and (ii) the transactions contemplated by this
Commitment, up to a maximum of $1,500,000 (which cost and expense cap shall not
apply to any indemnification obligations in favor of Farallon pursuant to the
terms hereof). Such cost and fee reimbursement shall be due and payable on the
earlier of (i) closing date of the Term Loan Facility and (ii) April 2, 2007.

The Company and the Borrowers agree to (i) indemnify and hold harmless Farallon
and its affiliates, and their respective directors, officers, employees,
members, managing members, agents, attorneys and shareholders (collectively, the
“Indemnified Persons”) against any and all losses, claims, damages, or
liabilities of every kind whatsoever to which the Indemnified Persons may become
subject in connection in any way with the Commitment or the Term Loan Facility
or the transactions contemplated under this Commitment, including without
limitation expenses incurred in connection with investigating or defending
against any liability or action whether or not a party thereto, except (with
respect to any Indemnified Person) to the extent any of the foregoing is found
to have arisen from such Indemnified Person’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable order or judgment (provided that such determination would not
impair a right of recovery by any other



--------------------------------------------------------------------------------

Indemnified Person); and (ii) assert no claim against any Indemnified Person
seeking consequential, punitive or special damages in connection with the
Commitment. The obligations described in this paragraph are independent of all
other obligations hereunder and under the Applicable Documents, shall survive
the expiration, revocation or termination of the Commitment, and shall be
payable whether or not the transactions contemplated by the Commitment shall
close.

If not accepted in accordance with the terms set forth below, and unless earlier
terminated in accordance with the terms hereof or as a result of a breach of any
representation, warranty or undertaking herein by you, the Commitment shall
expire at the close of business in San Diego, California, on April 2, 2007
without any further action by any person or entity, and from and after such date
shall have no further force or effect (except as otherwise provided herein with
respect to indemnification, limitation of liability and payment of expenses and
the like, choice of law, waiver of trial by jury and matters of
confidentiality), unless the Commitment is extended by Farallon in writing in
its sole and absolute discretion.

The Commitment shall not be assignable by you without the prior written consent
of Farallon. The Commitment is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or to create any
rights in favor of, any person other than the parties hereto and their
indemnified persons.

THE COMMITMENT SHALL BE GOVERNED, CONSTRUED AND ENFORCED, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO SHALL BE DETERMINED, IN ACCORDANCE WITH THE
INTERNAL LAWS (AS OPPOSED TO THE CONFLICT OF LAWS PROVISIONS THAT REQUIRE OR
PERMIT APPLICATION OF THE LAWS OF ANY OTHER STATE OR JURISDICTION, BUT INCLUDING
SECTION 5-1401 AND SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW) AND DECISIONS
OF THE STATE OF NEW YORK. IF THE COMMITMENT BECOMES THE SUBJECT OF A DISPUTE,
EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE JURISDICTION OF ANY LOCAL,
STATE AND FEDERAL COURTS LOCATED WITHIN THE STATE OF NEW YORK AND WAIVES ANY AND
ALL RIGHT TO CONTEST SUCH JURISDICTION, WHETHER ON THE GROUNDS OF VENUE OR FORUM
NON CONVENIENS OR OTHERWISE, AND WAIVES ANY RIGHT TO TRIAL BY JURY.

The Commitment Letter, together with the Summary of Terms, embodies the entire
understanding among the parties hereto relating to the matters discussed herein
and therein and, except for any confidentiality or non-disclosure agreement
entered into between Farallon, the Borrowers and/or the Company, supersedes all
prior discussions, negotiations, proposals, agreements and understandings,
whether oral or written, relating to the subject matter hereof and thereof. No
course of prior conduct or dealings between the parties hereto, no usage of
trade, and no parole or extrinsic evidence of any nature, shall be used or be
relevant to supplement, explain or modify any term used herein. Any modification
or waiver of the Commitment or the terms hereof must be in writing, must be
stated to be such and must be signed by an authorized representative of each
party hereto.

 



--------------------------------------------------------------------------------

If you wish to accept the Commitment, please return executed counterparts of
this Commitment Letter, on or before 8:00 a.m., San Diego time, on March 20,
2007.

This Commitment Letter may be executed in any number of counterparts, each of
which, when so executed, shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same instrument.

Very truly yours,

FARALLON CAPITAL PARTNERS, L.P.

FARALLON CAPITAL INSTITUTIONAL PARTNERS, L.P.

FARALLON CAPITAL INSTITUTIONAL PARTNERS II, L.P.

FARALLON CAPITAL INSTITUTIONAL PARTNERS III, L.P.

 

By: Farallon Partners, L.L.C., their General Partner

 

By:   /s/ Jason E. Moment  

Name: Jason E. Moment

Title: Managing Member

FCOI II INVESTMENTS LTD

 

By: Farallon Capital Management, L.L.C., its agent and attorney in fact

 

By:   /s/ Jason E. Moment  

Name: Jason E. Moment

Title: Managing Member

The Undersigned Hereby Accepts the Borrowers’ Request

to Act as Administrative Agent and Collateral Agent:

 

By: FARALLON CAPITAL MANAGEMENT, L.L.C.

 

By:   /s/ Jason E. Moment  

Name: Jason E. Moment

Title: Managing Member

 



--------------------------------------------------------------------------------

The Foregoing Is Hereby Accepted And

Agreed To In All Respects By The Undersigned:

ACCREDITED HOME LENDERS HOLDING CO.

 

By:   /s/ James A. Konrath  

Name: James A. Konrath

Title: Chief Executive Officer

ACCREDITED HOME LENDERS INC.

 

By:   /s/ James A. Konrath  

Name: James A. Konrath

Title: Chief Executive Officer

ACCREDITED MORTGAGE LOAN REIT TRUST

 

By:   /s/ James Konrath  

Name: James A. Konrath

Title: Chief Executive Officer



--------------------------------------------------------------------------------

Appendix A

Summary of Terms and Conditions

Dated March 19, 2007

This Summary of Terms and Conditions (“Summary” or “Term Sheet”) is for
convenience of reference only and shall not be considered to be exhaustive as to
the final terms and conditions that govern any potential financing arrangements.

 

Borrowers:

Accredited Home Lenders, Inc. (the “Company”) and Accredited Mortgage Loan REIT
Trust (the “REIT” and together with the Company, the “Borrowers”).

 

Guarantor:

Accredited Home Lenders Holding Co. (“Parent”) and all direct and indirect
subsidiaries of the Parent (other than the REIT and its subsidiaries, but each
subsidiary of the REIT shall guarantee the REIT Loan only ) (the “Guarantors”;
and together with the Borrowers, the “Obligors”).

 

Administrative Agent:

Farallon Capital Management, L.L.C. (“Farallon”) or its designee (the “Agent”).

 

Lenders:

Funds and managed accounts managed by Farallon or entity to be formed by
Farallon (collectively, the “Lenders”).

 

Term Loan Facility:

A $200,000,000 senior secured term loan facility (“Term Loan Facility”) pursuant
to which non-amortizing term loans (the “Loans”) will be made to the REIT in an
aggregate amount of $70,000,000 (the “REIT Loan”) and to the Company in an
aggregate amount of $130,000,000 (“AHL Loan”).

 

Purpose:

(i) General working capital for operating expenses;

(ii) To satisfy repurchase obligations;

(iii) To satisfy margin calls from warehouse lenders;

(iv) To fund loan originations; and

(v) To pay down Bear Stearns line to $30,000,000.

 

Closing Date:

The date on which the conditions have been satisfied and the Loans have been
made.

 

Maturity Date:

The five year anniversary (the “Maturity Date”) of the Closing Date.

 

Interest Rate and Payment:

Thirteen percent (13%) per annum; provided that during any period that an Event
of Default has occurred and is continuing, the interest rate shall be increased
to seventeen percent (17%) per annum.

Interest payments shall be computed on the basis of a 360-day year, and the
actual number of days elapsed and shall be payable in cash on
June 1, September 1, December 1 and March 1 of each year, beginning June 1,
2007.



--------------------------------------------------------------------------------

Voluntary Prepayments:

The Borrowers may prepay the Loans in whole on any business day, subject to the
giving of five business days notice. Any such voluntary prepayment shall be at a
prepayment price set forth on the schedule below, in each case plus accrued and
unpaid interest on the face amount of Loans prepaid:

Loan Year 1: 107%

Loan Year 2: 107%

Loan Year 3: 105%

Loan Year 4: 103%

Loan Year 5: 100%

 

Change of Control Put:

Upon a Change of Control Event, the Lenders will have the right, at their option
within ninety (90) days of such event, to require the Borrowers to repay any or
all of the Loans in cash at 102% of the principal amount thereof, plus accrued
and unpaid interest thereon.

 

Security:

The obligations with respect to the AHL Loan will be secured by a first priority
lien on all unencumbered assets of the Obligors (other than the REIT) and a
second lien on all assets of the Obligors (other than the REIT) that are
encumbered as of the date hereof (until such assets cease to be so encumbered,
whereupon they will become subject to such first priority lien), where permitted
by the Obligors’ various credit documents (including a second lien on all
pledged servicing rights and servicing receivables). The REIT Loan will be
secured by a first priority lien on all unencumbered assets of the Obligors
(including the REIT) and a second lien on all assets of the Obligors (including
the REIT), including the residual or retained interests held by the REIT or its
affiliates in any REIT or Aames securitization transactions. Collateral
arrangements shall permit ordinary course securitization issuances and
replacement of warehouse collateral, placing unencumbered loans into a warehouse
facility in anticipation of securitization for the benefit of the REIT, whole
loan sales, etc. and shall also permit financing of up to $15,000,000 of
servicing advances.

Collateral documentation to include first priority stock pledges (i) by Parent
of the stock of the Company and Accredited Home Lenders Canada, Inc., (ii) by
the Company of all common stock of the REIT and (iii) by the REIT of all stock
of Aames Investment Acceptance Corporation (provided however that the pledge of
such stock will only secure the REIT Loan).

The Company shall establish a cash collateral deposit account, which deposit
account shall be under the control of the Agent, and



--------------------------------------------------------------------------------

shall deposit $30,000,000 into such account on the Closing Date. The $30,000,000
may be used to support and invest in any securitization structures in any past
and future securitizations and the equity component of committed warehouse lines
of credit which are satisfactory to the Agent, provided that the Agent has a
first priority perfected security interest in the residuals of such new
securitizations.

All dividends on the common stock of the REIT shall be deposited into the cash
collateral account and so long as no Default or Event of Default has occurred or
liquidity (to be defined which will include any cash on deposit in the cash
collateral account) does not fall below $75,000,000, the Company shall have
access to that cash. At any time that the Borrowers’ liquidity is below
$75,000,000, 50% of all dividends on the common stock of the REIT and 100% of
any federal tax refund relating to the 2006 and 2007 calendar year-end will
remain in the cash collateral account. If any Default or Event of Default
occurs, all dividends of the common stock of the REIT and 100% of any federal
tax refund relating to the 2006 and 2007 calendar year-end will remain in the
cash collateral account during the existence of such Default or Event of
Default.

The tax refund shall be deposited into the cash collateral account and so long
as no default or event of default has occurred, the Company shall have access to
that cash.

 

Term Warrants:

Parent will issue to the Lenders the number of warrants that, when taken
together with the Lenders existing Parent common stock holdings of approximately
6.9%, will represent 19.9% of the outstanding common stock of Parent
(approximately 3.3 million warrants) (the “Term Warrants”). The Term Warrants
will be freely transferable by a Lender at any time and from time to time,
subject to applicable securities laws and that Lender shall not knowingly, after
reasonable inquiry, transfer Term Warrants to any person whose holding of such
warrants would cause the REIT to lose its status as a Real Estate Investment
Trust.

The exercise price of the Term Warrants will be equal to $10.00 per share.

 

 

The Term Warrants will be exercisable for a period of 10 years from and after
the issuance date, subject to obtaining requisite regulatory approvals, if any.
In addition, the Term Warrants shall not be exercisable until the later of
(x) the tenth day after a Lender or its affiliates amends its Schedule 13G with
respect to Parent’s common stock into a Schedule 13D and (y) the earlier of
(i) the 75th day after issuance and (ii) a Change of Control Event (such date,
the “Initial Exercise Date”). “Change of Control Event”



--------------------------------------------------------------------------------

means the earliest of (a) Parent entering into a merger agreement or any other
agreement for a change of control transaction, or any agreement for a sale of
all or substantially all of Parent’s assets, (b) the commencement of any tender
or exchange offer for Parent’s shares, or (c) any public announcement of any of
the foregoing.

The Term Warrants will be exercisable for cash, through the extinguishment of a
portion of the Loan at par equal to the aggregate exercise price payable,
through a cashless exercise or any combination of the foregoing.

Parent shall use commercially reasonable efforts to obtain all third party
consents and approvals necessary or advisable for exercise of the Term Warrants.
The Lenders shall cooperate in such efforts as reasonably required at Parent’s
expense.

If (a) the warrants are not exercisable due to the need for third party consents
or approvals by the Initial Exercise Date or (b) a Change of Control Event
occurs, then each Lender will have the right to put to Parent (in whole or in
part and from time to time) the Term Warrants for cash equal to the then Fair
Market Value of the underlying Parent common stock in excess of the exercise
price of such warrants. Parent shall be obligated to close within 30 days after
such put is exercised.

“Fair Market Value” means the greater of (a) the 10 day trailing volume weighted
average price of the common stock on its principal exchange at the time of
exercise of the put and (b) if applicable, the sale or bid price per common
stock for the Change of Control Event.

 

Anti-Dilution Rights:

The Term Warrants will have the benefit of customary anti-dilution protection
including the following. The exercise price of the Term Warrants will be subject
to proportional adjustment for any stock split, merger, recapitalization or
similar event. Cash dividends paid by Parent will be adjusted for by decreasing
the exercise price of the Term Warrants by the per share amount of the dividend.
Furthermore, the exercise price of the Term Warrants will be subject to a
weighted-average adjustment in the event that the Company issues additional
equity securities at a price less than the exercise price of the Term Warrants,
other than equity-based compensation programs approved by the Board prior to the
date hereof and new programs that can represent in the aggregate up to 5% of the
number of shares of common stock as of the date hereof.

 

Preemptive Rights:

The Lenders will have a preemptive right to purchase additional



--------------------------------------------------------------------------------

equity securities that are proposed to be issued by Parent on a pro rata basis
calculated as if any outstanding Term Warrants have been exercised.

 

Registration Rights:

If requested by a Lender at any time after the ninetieth day following the
Closing Date, Parent will use its commercially reasonable best efforts to file a
registration statement pertaining to the shares of Parent common stock held by
the Lenders and their respective affiliates and their transferees, including any
shares underlying the Term Warrants and any other securities held by the Lenders
or their respective affiliates and their transferees, which will be effective no
later than 180 days after request and will remain effective until the time at
which the Lenders and their affiliates and their transferees can sell all its or
their remaining shares without being subject to transfer or volume limitations.
The plan of distribution section shall be as specified from time to time by the
Lenders and their respective transferees, and shall cover the sale of shares of
Parent common stock including providing for underwritten offerings using
underwriters reasonably acceptable to Parent. If at any time the shelf is not
available, each Lender and its affiliates and their transferees shall have fully
transferable demand registration rights and customary piggyback registration
rights. The registration rights agreement will contain customary covenants,
representations and warranties and indemnities.

 

Board Observer Rights:

At any time after the Closing Date and only during such time as the Loans are
outstanding, the Lenders will have customary board observer rights for two
observers, which shall not include executive sessions of the board of its
independent directors.

 

Offering Type:

The issuance of the Term Warrants will be made via a private placement in
accordance with Section 4(2)/Regulation D.

 

Conditions Precedent to Funding:

The following conditions precedent must be satisfied prior to the funding of the
Loans:

 

¨

Agent shall have received the Loan Agreement, the Notes, the Collateral
Documents, the other Loan Documents, required legal opinions and certificates,
each duly executed and in form and substance satisfactory to the Agent.

 

¨

Agent shall be satisfied that all material liens granted to the Collateral Agent
with respect to all collateral are valid and perfected liens and have the
priorities indicated herein.

 

¨

Except as disclosed in a schedule, there shall not exist any action, suit,
investigation, litigation or proceeding or other legal or regulatory
developments, pending or threatened in



--------------------------------------------------------------------------------

 

any court or before any arbitrator or governmental authority that, singly or in
the aggregate, materially impairs the proposed financing or collateral, or that
has resulted or could reasonably be expected to result in a material adverse
change.

 

¨

All required consents and authorizations shall have been obtained and all
required notices to and required filings with any governmental authority or any
other person or entity shall have been made.

 

¨

Except as disclosed in press releases of Parent attached in a schedule, there
has been no material adverse change in the business, financial performance,
assets, operations, prospects, or condition (financial or otherwise) of Parent
and its subsidiaries shall have occurred since December 31, 2006.

 

¨

Bear Stearns shall have entered into a participation agreement, on terms and
conditions satisfactory to the Agent, pursuant to which (i) the Lenders will
have the right to buy participations in the repo facility provided to the REIT
by Bear Stearns, (ii) Bear Stearns will agree to cap such repo facility to
$30,000,000 and shall have waived all defaults under its repo facility, and
(iii) the Lenders shall have a buyout right at par.

 

¨

JPMorgan shall have consented to a second lien by the Agent on the JPMorgan
servicing rights and servicing advance reimbursements, shall agree to cap the
outstanding amount under the servicing rights financing to $50,000,000, and
shall have waived all defaults under its facilities.

 

¨

Agent shall be satisfied that the Borrowers have at least $750,000,000 in
availability either under existing warehouse facilities with default waivers
(satisfactory to the Agent) in place or under new warehouse facilities
(satisfactory to the Agent).

 

¨

Agent shall be satisfied that the value of the residuals of the REIT that the
Agent has a first priority perfected lien on is not less than $150,000,000 as
set forth in a discounted cash flow model using a 15% discount rate and good
faith assumptions as provided by the Borrowers and attached as a schedule.

 

¨

Agent shall have received the Term Warrants and the Investor Rights Agreement,
containing terms and conditions described herein and otherwise in form and
substance satisfactory to Agent.

 

¨

Parent will represent to the Agent that the Parent’s 2006 10-K, when filed, to
the best of its knowledge, will not contain any material changes, except as
disclosed, from the



--------------------------------------------------------------------------------

draft previously provided, other than (i) to reflect the approximately $150
million loss on sale of loans, (ii) write down of the Parent’s deferred tax
asset, (iii) the creation and write-off of good will related to the Aames
acquisition, (iv) the inclusion of a going concern qualification in Grant
Thornton’s audit opinion, and (v) a material weakness relating to the Company
controls relating to non-recurring transactions, such as an acquisition.

 

¨

The Borrowers shall have delivered to the Agent and the Lenders (i) an unaudited
consolidated balance sheet of the Company dated not more than two days prior to
the Closing Date showing tangible net worth of not less than $275,000,000 as of
such date after adjustment for elimination of goodwill and (ii) a certificate of
the Chief Financial Officer of the Company certifying as to such balance sheet
and neither the Parent nor any of its subsidiaries has knowledge after
reasonable inquiry or is aware of any information or other matter that would
make the financial information set forth therein materially inaccurate or
incomplete. This shall reflect (i), (ii) and (iii) of the paragraph above.

 

¨

There shall not exist any violation of applicable laws and regulations
(including, without limitation, ERISA, margin regulations and Environmental
Laws) which could reasonably be expected to result in a Material Adverse Change,
except as disclosed on a schedule.

 

¨

The Agent shall have received reasonable reimbursement for all legal, tax and
regulatory costs and expenses (including, without limitation, fees and expenses
of counsel to the Agents) on work performed through the date hereof and work to
be performed through the Closing Date due and payable on or before the Closing
Date up to a maximum of $1,500,000.

 

¨

The representations and warranties shall be true and correct in all respects as
of the Closing Date.

 

¨

No event shall have occurred and be continuing or would result from the making
of the Loans that would constitute an Event of Default or a Default.

 

Representations/ Warranties

Customary for financings of this nature, including, but not limited to the
following:

 

¨

Corporate organization and existence; requisite power and authorization;
qualification

 

¨

Capital stock and ownership

 



--------------------------------------------------------------------------------

¨

Execution, delivery and performance of Loan Documents does not violate law or
governing documents or does not result in the imposition of liens

 

¨

Governmental or regulatory approvals or consents, or other third-party consents
required

 

¨

Legality, validity, binding effect and enforceability of each Loan Document

 

¨

Financial Statements and pro forma balance sheet are fairly stated in all
material respects

 

¨

No Material Adverse Change (other than disclosures described in a schedule)

 

¨

Maintenance of insurance

 

¨

No litigation that may reasonably be expected to result in a material adverse
change (other than as disclosed in a schedule).

 

¨

Payment of taxes

 

¨

Maintenance of properties

 

¨

Environmental matters

 

¨

Material Contracts in full force and effect

 

¨

Not in the business of extending credit for the purpose of purchasing or
carrying any margin stock

 

¨

Investment Company representation

 

¨

ERISA and employee representations

 

¨

Environmental representation

 

¨

No broker’s fees other than any payments to Bear Stearns and Friedman Billings
Ramsey

 

¨

Solvency representation

 

¨

Perfection of liens

 

¨

Disclosure representation

 

¨

Patriot Act representation

 

Covenants:

Customary for financings of this nature, including but not



--------------------------------------------------------------------------------

limited to the following:

 

¨

The Borrowers will maintain liquidity (to be defined) of at least $75,000,000 at
all times and will agree to notify the Agent if liquidity falls below
$150,000,000 at any time or if management believes such event is reasonably
likely. If the Borrowers’ liquidity does fall below $75,000,000, 50% of all
dividends on the common stock of the REIT will remain in the cash collateral
account.

 

¨

The Borrowers will use best efforts to enter into a committed warehouse
facility, which is not a repurchase facility and is acceptable to the Agent,
such acceptance not to be unreasonably withheld, within the first 60 days after
the Closing Date. The Borrowers will fund 50% of the dollar amount of the loan
originations during any quarterly period with committed warehouse facilities
acceptable to the Agent, such acceptance not to be unreasonably withheld.

 

¨

The present value of all the residual cash flows in the REIT, discounted at 15%,
will at all times equal or exceed 125% of the sum (the “Combined REIT Debt”) of
the aggregate outstanding balance under the Bear repo facility plus the REIT
Loan. If at any time the Agent does not believe that the present value of all
residual cash flows in the REIT, determined above, does not exceed 125% of the
Combined REIT Debt, then the Agent may request that the REIT value the present
value of the residual cash flows in the REIT. If the REIT determines that the
present value of the residual cash flows does not exceed 125% of the Combined
REIT Debt, then the Agent, after notice to the REIT, shall allow the Borrowers
to pay-off the Combined REIT Debt within 30 days, at no premium, provided,
however, that the Borrowers may, in lieu of full repayment, post cash in a cash
collateral account in the REIT equal to the difference between 125% of the
Combined REIT Debt and the average of the Lenders’ and the third-party’s
valuations. The Borrowers may pay off the Combined REIT Debt with another
facility, as long as such facility is not a repurchase financing structure and
such facility does not exceed the lesser of $100 million dollars or the amount
outstanding of the Combined REIT Debt at the time the Combined REIT Debt is
repaid. If such Combined REIT Debt is not paid off by the Borrowers within 30
days of notice by the Agent, then the Agent may take any action deemed necessary
to protect Lenders’ interest in the residual cash flows.

 

¨

If at any time the Agent believes that the present value of the residual cash
flows in the REIT, discounted at 15%, does not exceed 125% of the Combined REIT
Debt and the Borrower believes that such present value as determined above does



--------------------------------------------------------------------------------

exceed 125% of the Combined REIT Debt, then the Agent will select a third party
independent valuation firm reasonably acceptable to the Borrowers and a third
party valuation will be received. If the value of the residual cash flows
received from the third party valuation firm is greater than 125% of the
Combined REIT Debt, no further action may be taken under this provision in
regards to a request. If the value of the residual cash flows received from the
third party valuation firm is less than 125% of the Combined REIT Debt, then the
Agent, upon notice, may give the Borrowers 30 days to pay-off the Combined REIT
Debt, at no premium, provided, however, that the Borrowers may, in lieu of full
repayment, post cash in a cash collateral account in the REIT equal to the
difference between 125% of the Combined REIT Debt and the average of the
Lenders’ and the third party’s valuations. The Borrowers may pay off the
Combined REIT Debt with another facility, as long as such facility is not a
repurchase financing structure and does not exceed the lesser of $100 million
dollars or the amount outstanding at the time for the Combined REIT Debt. If
such Combined REIT Debt is not paid off by the Borrowers within 30 days of
notice by the Agent, then the Agent may take any action deemed necessary to
protect Lenders’ interest in the residual cash flows.

 

¨

The indebtedness of the REIT can not increase without the express written
consent of the Agent except in the ordinary course of business in connection
with the funding of securitizations and financing of whole loans, but
indebtedness may be incurred in an amount equal to or less than the Combined
REIT Debt to pay-off the Combined REIT Debt.

 

¨

The 9.75% dividend on the Series A Preferred Stock of the REIT can not be
increased without the express written consent of the Agent.

 

¨

The Company can not transfer warehoused loans to the REIT and the REIT shall not
enter into any repo/financing transactions under any of its warehouse credit
agreements other than in anticipation of a pending securitization of all such
loans and, in the event of such an anticipated securitization, the loans can not
be transferred to the REIT prior to the fifteenth day prior to the expected
securitization closing date.

 

¨

All subsidiaries of Parent will be prohibited from issuing any preferred equity
securities and the Parent’s subsidiaries will be prohibited from issuing any
equity securities that are not pledged to the Agent on a first priority basis.

 



--------------------------------------------------------------------------------

¨

If the Agent reasonably believes that an event may occur which would cause a
Trustee to be permitted to require a backup servicer, the Agent may request that
the Company or its subsidiaries, as appropriate, will enter into backup
servicing arrangements reasonably acceptable to the Agent within thirty days. If
an event occurs that would permit the Trustee to require the servicer to be
replaced, the Agent may request that the Company or its subsidiaries, as
appropriate, replace the servicer.

 

¨

Financial statements and other reporting requirements

 

¨

Preservation of corporate existence

 

¨

Payment of taxes and claims

 

¨

Maintenance of properties

 

¨

Maintenance of insurance

 

¨

Maintenance of books and records; inspection and visitation rights

 

¨

Compliance with laws (including, without limitation, environmental laws and
ERISA) and performance of obligations

 

¨

Further assurances

 

¨

REIT to maintain status as a REIT

 

¨

Distributions of income

 

¨

Control accounts; cash management

 

¨

Limitation on Indebtedness

 

¨

Limitation on Liens

 

¨

No further negative pledges

 

¨

Limitation on Restricted Payments

 

¨

Restrictions on Subsidiary distributions

 

¨

Limitation on Investments

 

¨

Limitation on fundamental changes, disposition of assets and acquisitions

 



--------------------------------------------------------------------------------

¨

Restrictions on speculative transactions

 

¨

Limitation on sale and lease-back transactions

 

¨

Restrictions on transactions with Affiliates

 

¨

Restrictions on engaging in any business other than as presently conducted

 

¨

Environmental covenant

 

¨

Investment Company Act covenant

 

¨

Maintenance of Fiscal Year

 

¨

Restrictions on changes to governing documents

 

¨

Limitation on amendments or waivers with respect to subordinated debt

 

¨

Limitation on asset sales out of the ordinary course of business

 

Events of Default:

Customary for financings of this nature, including but not limited to the
following:

 

¨

Failure to pay principal, interest or any other amount payable under the Loan
Documents.

 

¨

Breach of any material term of the Loan Documents, subject to certain grace
periods.

 

¨

Cross-default to certain specified indebtedness that would have a material
adverse change to a Borrower or any other Obligor.

 

¨

Reorganization, liquidation, or voluntary or involuntary bankruptcy or
insolvency proceedings.

 

¨

Any representation, warranty or certification made in connection with the Loan
Documents shall be false in any material respect that would have a material
adverse change to a Borrower or any other Obligor.

 

¨

The occurrence of a material adverse change to the financial condition of Parent
and its subsidiaries.

 

¨

Any material judgment, writ or warrant of attachment.

 

¨

The occurrence of a material ERISA Event



--------------------------------------------------------------------------------

¨

Guaranties, collateral documents or other loan documents unenforceable or liens
invalid

 

Indemnity:

The Borrowers will indemnify each Agent and its affiliates and each Lender and
its affiliates, and their respective directors, officers, employees, members,
managing members, agents and shareholders from any losses, claims, damages or
liabilities to which an indemnified party may become subject or which arise out
of, or relate to or result from, the Loan Documents, except to the extent
related to the gross negligence, bad faith or wilful misconduct of the Agent,
such Lender or any such party.

 

Taxes; Yield Protection:

All payments made free and clear of present or future United States taxes,
withholdings (other than withholdings on interest payments made to offshore
Lenders) or other deductions whatsoever (other than income taxes in the
jurisdiction of the Lender’s applicable lending office).

 

 

In addition, the loan documentation will contain standard yield protection
provisions protecting the Lenders in the event of unavailability of funding,
illegality, increased costs, capital adequacy and funding losses.

 

Governing Law:

New York.

 

Assignment:

Each Lender has the right to assign or sell participation in all or a portion of
its rights and obligations under the loan documentation to one or more assignees
or purchasers. Upon any such assignment, the assignee shall become a Lender for
all purposes of the loan documentation.

 